   
 

KESTENBAUM, DANNENBERG &
ATTORNEYS AND COUNSELORS AT

260 MADISON AVENUE » 17th FLOO ELECTRON
NEW YORK, NEW YORK 10016
(212) 486-3370 © Fax: (212) 486-3371
www.kdklaw.com

Jeffrey C. Dannenberg, Esq.
Member of NY and CT Bars

Email: jdannenberg@kdklaw.com We

November 7, 2019
VIA ECF FILING

Honorable George B. Daniels

United States District Court, S.D.N-Y.

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 11A

New York, NY 10007

Re:
S.D.N.Y. Case No. 19 Civ. 3874 (GBD)
Request for Adjournment of Initial Pretrial Conference

Dear Judge Daniels:

I am the attorney for plaintiff in the above-referenced action, in
Court has scheduled an Initial Pretrial Conference for November 12, 2019 at 9

Although the plaintiff in this action is a New York corporation,
defendants include both individuals and business entities, all residing or based

neanatpaesn

ALLY FILFD

Conn
55 Greens Farms Road

Trans Commodities, Inc. v. Rashid Temirbulatovich Sar:

 
  

ecticut Office:

stport, CT 06880
(203) 319-9600

er
8

“12
' 2020 at

E Dawe,

°B. DANTEY g

senov, etc.

which the
45 am.

the
in the

Republic of Kazakhstan. To date, service has not been made on any of the defendants

(and, therefore, no appearance has been made by any opposing counsel), as a
which it is respectfully suggested that an appearance before the Court on the s
Conference date would not be fruitful. We have previously requested an adjo

result of

Y

theduled
irmment of

the Initial Pretrial Conference, and we seek this additional adjournment not just because

of the lack of service, and our therefore not yet having obtained jurisdiction oy
the defendants, but also because there are ongoing efforts at communications |
intermediaries for plaintiff and the principal defendant, Mr. Sarsenov, in order
the entire dispute.

Based upon the foregoing, it is respectfully requested that the d
time of the Initial Pretrial Conference be postponed for at least ninety (90) day
to allow plaintiff either to resolve the dispute or to effect service in a manner jf
under FRCP Rule 4(f) (it being noted that the 90-day limit for service under R

rer any of
between
to resolve

ate and

Ss, in order
bermitted
lle 4(m)

 
KESTENBAUM, DANNENBERG & KLEIN, LLP

Honorable George B. Daniels
November 7, 2019
- page 2 of 2 -

does not apply in instances, such as is here the case, where each of the defendants resides and is
located outside the United States).

Respectfully yours,

Shi € Detunon big

Jeffrey C. Dannenberg

 

 
